Citation Nr: 0107982	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to November 30, 1987 
for the grant of service connection for reflex sympathetic 
dystrophy.


REPRESENTATION

Appellant represented by:	Legal Aid Society of 
Cincinnati


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which assigned the veteran an effective date 
of November 30, 1987 for the grant of separate service 
connection for reflex sympathetic dystrophy.  


FINDING OF FACT

The record shows that reflex sympathetic dystrophy was 
initially clinically demonstrated in May 1986.


CONCLUSION OF LAW

The criteria for an earlier effective date of May 28, 1986 
for separate service connection for reflex sympathetic 
dystrophy have been met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he should have been granted service 
connection for reflex sympathetic dystrophy effective from 
discharge from service in May 1979.  He maintains that he has 
had reflex sympathetic dystrophy ever since discharge from 
service, but neither he nor the doctors knew what his 
disability was at that time. 

The record reveals that in May 1979 the veteran submitted a 
claim for service connection for deformities of the feet.  By 
rating action in August 1979, the veteran was granted service 
connection for bilateral pes planus, with calluses and hallux 
valgus, left foot post operative, effective from the day 
after discharge from service.  No appeal was taken from that 
determination.

The medical evidence of record does not refer to reflex 
sympathetic dystrophy until 1984.  In a report of VA 
hospitalization in October 1984, it was noted that a 
neurological consultation had been obtained, and that the 
final impressions included that there were no signs of 
sympathetic dystrophy.  In November 1984, a private hospital 
pain control clinic reported a diagnosis of possible reflex 
sympathetic dystrophy and organic pain syndrome from chronic 
hallux valgus of the feet and bilateral foot pedis planus.  
In a statement dated May 13, 1986, the facility reported 
treatment for a diagnosis of reflex sympathetic dystrophy.  
The veteran underwent neurosurgery on VA hospitalization 
admission of November 30, 1987 for a diagnosis of reflex 
sympathetic dystrophy.

By a rating decision in January 1988, pursuant to a reopened 
increased rating claim received on May 28, 1987, (see June 
26, 1985 final Board decision), an increased 100 percent 
disability rating was awarded for the service-connected 
bilateral foot disability effective from November 30, 1987, 
with a projected reduction to 30 percent from February 1, 
1988.  In a March 4, 1988 statement, the veteran provided a 
notice of disagreement with the January 1988 rating decision.  
In the March 4, 1988 statement, the veteran requested 
separate service connection and separate ratings for 
bilateral lower extremity reflex sympathetic dystrophy. 

The veteran was granted separate service connection for 
reflex sympathetic dystrophy by the Board in a June 1998 
decision.  By rating action in August 1998, the RO provided 
separate ratings for reflex sympathetic dystrophy, effective 
from November 30 1987.

Under the governing law, the effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  However, 
governing law also provides that the effective date of an 
evaluation based on a reopened increased rating claim is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date, otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

Since the veteran's original claim for separate service 
connection for reflex sympathetic dystrophy was received more 
than a year after discharge from service, on March 4, 1988, 
and was received after the date entitlement arose, the 
effective date of service connection pursuant to 38 C.F.R. 
§ 3.400(b)(2) would be the date that the initial claim was 
received.  The Board notes that the initial claim for service 
connection for reflex sympathetic dystrophy was received 
March 4, 1988 and that the veteran has been granted an 
effective date of November 30, 1987.  The provisions of 38 
C.F.R. § 3.400(o)(2) provide for an effective date prior to 
March 4, 1988 and since the veteran already has an effective 
date of November 30, 1987, which is prior to March 4, 1988, 
the Board will continue to consider the appeal under the 
regulations more favorable to the veteran, namely 38 C.F.R. 
§ 3.400(o)(2).  In this regard, the Board construes the 
August 1988 rating decision as a continuation of VA action 
based on the reopened increased rating claim received on May 
28, 1987.  As a definitive clinical diagnosis of reflex 
sympathetic dystrophy was of record in May 1986, one year 
prior to the date of receipt of the reopened increased rating 
claim, the evidence supports entitlement to an earlier 
effective date of May 28, 1986 for the separate service 
connection and, hence, separate ratings for reflex 
sympathetic dystrophy.

The veteran has asserted that he could not submit a claim for 
reflex sympathetic dystrophy at the time of his discharge 
because the doctors had failed to diagnose it at that time.  
However, the Board notes that the veteran's current reflex 
sympathetic dystrophy involves the lower extremities and that 
the veteran did receive service connection for a bilateral 
foot disability upon discharge from service.  The veteran 
received compensation for the amount of disability exhibited 
in his lower extremities at that time.  VA is bound by the 
law and regulations noted above. 


ORDER

Entitlement to an earlier effective date of May 28, 1986 for 
separate service connection for reflex sympathetic dystrophy 
is granted, subject to the applicable law and regulations 
governing the payment of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

